          Case 7:20-cv-00257-DC Document 44 Filed 02/02/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                             MIDLAND/ODESSA DIVISION

XIQIU “BOB” FU,                                  §
          Plaintiff,                             §
                                                 §
v.                                               §                  MO:20-CV-257-DC
                                                 §
GUO WENGUI, a/k/a MILES KWOK,                    §
MILES GUO, WENGUI GUO, HO WAN                    §
KWOK, et al.,                                    §
             Defendants.                         §

     ORDER GRANTING MOTION FOR AGREED PRELIMINARY INJUNCTION

       BEFORE THE COURT is the Agreed Preliminary Injunction that the Court construes as

a Motion for Agreed Preliminary Injunction (Motion). (Doc. 38). The Motion informs the Court

that Plaintiff Xiqui “Bob” Fu (Plaintiff) and Defendants Guo Wengui also known as Miles

Kwok, Miles Guo, Wengui Guo, Ho Wan Kwok (Defendant Kwok), GTV Media Group, Inc.

(Defendant GTV), and Saraca Media Group, Inc. (Defendant Saraca) have agreed to a

preliminary injunction. Accordingly, pursuant to the agreement of the Plaintiff, Defendant

Kwok, Defendant GTV, and Defendant Saraca, the Court GRANTS the Motion. (Doc. 38).

       On November 12, 2020, Plaintiff filed his Original Complaint for Tort Damages and

Injunctive Relief against the named Defendants, asserting claims for stalking, defamation per se,

invasion of privacy, assault, private nuisance, and conspiracy (Doc. 1).

       On December 31, 2020, Plaintiff filed a Motion and Application for Preliminary

Injunction against Defendants, or anyone acting in concert with them, from picketing Plaintiff’s

home, approaching within one hundred (100) feet of Plaintiff, his wife, his children, or any

China Aid employees, and picketing within fifty (50) feet of points of ingress and egress to

China Aid’s business location (Doc. 33).
            Case 7:20-cv-00257-DC Document 44 Filed 02/02/21 Page 2 of 3




          Defendant Kwok, Defendant GTV, and Defendant Saraca assert they have not picketed

Plaintiff’s home, or approached within one hundred (100) feet of Plaintiff, his wife, his children,

or any China Aid employees, or picketed within fifty (50) feet of points of ingress an egress to

China Aid’s business location, as alleged in the Motion and Application for Preliminary

Injunction.

          By January 2021, the protesting at Plaintiff’s home and China Aid’s business location

had subsided.

          Notwithstanding the foregoing, Defendant Kwok, Defendant GTV, and Defendant Saraca

agree not to picket Plaintiff’s home, or approach within one hundred (100) feet of Plaintiff, his

wife, his children, or any China Aid employees, or picket within fifty (50) feet of points of

ingress and egress to China Aid’s business location.

          On January 25, 2021, Plaintiff and Defendant Kwok, Defendant GTV, and Defendant

Saraca stipulated and agreed to the relief requested in the Motion without any admission by

Defendant Kwok, Defendant GTV, and Defendant Saraca of wrongdoing or violation of law, in

order to avoid the time and expense of litigating the Motion and Application for Preliminary

Injunction.

          Upon entry of an order granting the Motion, Plaintiff withdraws the Motion and

Application for Preliminary Injunction as to Defendant Kwok, Defendant GTV, and Defendant

Saraca.

          Accordingly, it is ORDERED that Defendant Kwok, Defendant GTV, and Defendant

Saraca, their representatives, agents, servants, and employees be PRELIMINARILY

ENJOINED from:




                                                2
           Case 7:20-cv-00257-DC Document 44 Filed 02/02/21 Page 3 of 3




    1) Picketing outside Plaintiff’s home or anywhere else on Bishops Castle Drive in Midland,

        Texas;

    2) Approaching within one hundred (100) feet of Plaintiff, his wife, his children, and any

        China Aid employees; and

    3) Picketing within fifty (50) feet of any points of ingress and egress at the China Aid office

        property.

        It is further ORDERED that Plaintiff’s Motion and Application for Preliminary

Injunction is deemed withdrawn without prejudice as to Defendant Kwok, Defendant GTV, and

Defendant Saraca.

        It is further ORDERED that nothing herein shall constitute a waiver of any jurisdictional

challenge that Defendants may have in connection with the Original Complaint or otherwise in

this lawsuit.

        It is further ORDERED that this Order will expire on June 1, 2021, unless extended

by the Court. Plaintiff, Defendant Kwok, Defendant GTV, or Defendant Saraca may seek

extension, termination, or modification of this Order by filing an appropriate motion.

        It is so ORDERED.

        SIGNED this 2nd day of February, 2021.




                                             DAVID COUNTS
                                             UNITED STATES DISTRICT JUDGE




                                                 3
